Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1201 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


     KRISTINA ZEMAITIENE,                                 MEMORANDUM DECISION
                                                              AND ORDER
                    Plaintiff,
                                                        Case No. 2:17-cv-00007-DAK-JCB
     v.

     SALT LAKE COUNTY, et al.,                            District Judge Dale A. Kimball

                    Defendants.                         Magistrate Judge Jared C. Bennett


          District Judge Dale A. Kimball referred this case to Magistrate Judge Paul M. Warner

 under 28 U.S.C. § 636(b)(1)(B). 1 Due to Judge Warner’s retirement, this case is now referred to

 Magistrate Judge Jared C. Bennett.2 Before the court is pro se Plaintiff Kristina Zemaitiene’s

 (“Ms. Zemaitiene”) motion for recusal of the undersigned.3 The undersigned has carefully

 reviewed the motion and, under DUCivR 7-1(f), concludes that oral argument is not necessary.

 Based upon the analysis set forth below, Ms. Zemaitiene’s motion is denied.

                                         BACKGROUND

          Ms. Zemaitiene worked for Defendant Corporation of the Presiding Bishop of The

 Church of Jesus Christ of Latter-day Saints dba Deseret Industries (“Deseret Industries”) in

 2014. On December 27, 2014, Joel Knighton (“Mr. Knighton”) and Denise Lovendahl (“Ms.


 1
     ECF No. 11.
 2
     ECF No. 70.
 3
     ECF No. 106.
Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1202 Page 2 of 6




 Lovendahl”) of the Unified Police Department, Taylorsville Precinct stopped shoplifting suspect

 Hernan Castagnoli (“Mr. Castagnoli”) in the parking lot of the Deseret Industries store located at

 825 East 9400 South, Sandy, Utah. At the time of that incident, Mr. Knighton and Ms.

 Lovendahl were not on duty as police officers but were working as plain-clothes security officers

 for an independent contractor working with Deseret Industries.

          Ms. Zemaitiene observed Mr. Knighton and Ms. Lovendahl apprehending Mr. Castagnoli

 on the date of the incident. Ms. Zemaitiene alleges that she ran toward Mr. Knighton and Ms.

 Lovendahl to assist Mr. Castagnoli because Ms. Zemaitiene believed that Mr. Castagnoli was

 being assaulted. Once Ms. Zemaitiene arrived, Mr. Castagnoli fled from the scene.

          Subsequently, Ms. Lovendahl arrested Ms. Zemaitiene and issued her a citation for

 interfering with Mr. Castagnoli’s arrest. During the issuance of Ms. Zemaitiene’s citation, her

 supervisor at Deseret Industries informed her that she was suspended from work and barred her

 from all Deseret Industries stores. A few days later, Ms. Zemaitiene voluntarily resigned from

 Deseret Industries.

          Ms. Zemaitiene was eventually charged in justice court with interfering with an arresting

 officer under Utah Code § 76-8-305. She was convicted of that offense in justice court and then

 again following a trial de novo in district court.

          Ms. Zemaitiene filed her original complaint in this action on January 10, 2017, 4 and an

 amended complaint on March 16, 2018. 5 In her amended complaint, Ms. Zemaitiene alleges 17



 4
     ECF No. 3.
 5
     ECF No. 28. Ms. Zemaitiene’s amended complaint was filed with leave of court. ECF No. 26.

                                                      2
Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1203 Page 3 of 6




 causes of action against various defendants, including Deseret Industries, based upon the events

 described above. All named defendants have been dismissed from this action, except for Deseret

 Industries. 6

            On April 23, 2021, nearly one year after the referral of this action was reassigned to the

 undersigned, Ms. Zemaitiene filed her motion for recusal. 7 Ms. Zemaitiene’s sole basis for her

 motion is that the undersigned’s impartiality might reasonably be questioned in this matter

 because the sole remaining defendant is Deseret Industries, and the undersigned is a member of

 The Church of Jesus Christ of Latter-day Saints. Although Ms. Zemaitiene “understands that

 ordinarily religious faith does not provide a ground for recusal,” 8 she contends that under the

 circumstances, “one can reasonably expect [the undersigned] to use [his] judicial acumen,

 discretion and authority to benefit” The Church of Jesus Christ of Latter-day Saints. 9 Ms.

 Zemaitiene alleges that the undersigned “cannot rule against [his] [c]hurch without breaking [his]

 religious oath.”10

                                                ANALYSIS

            Ms. Zemaitiene’s motion to disqualify under 28 U.S.C. § 455(a) fails. Section 455(a)

 provides that “[a]ny justice, judge, or magistrate judge of the United States shall disqualify




 6
     ECF Nos. 80, 100.
 7
     ECF No. 106.
 8
     Id. at 7.
 9
     Id. at 3.
 10
      Id. at 7.

                                                     3
Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1204 Page 4 of 6




 himself in any proceeding in which his impartiality might reasonably be questioned.” 11 With

 respect to the timing of a motion to disqualify or recuse under § 455(a), it “must be timely

 filed.”12 “Although [the Tenth Circuit] has not attempted to define the precise moment at which

 a § 455(a) motion to recuse becomes untimely, [Tenth Circuit] precedent requires a party to act

 promptly once it knows of the facts on which it relies in its motion.”13 When considering the

 merits of a motion to disqualify or recuse under § 455(a), “[t]he test is whether a reasonable

 person, knowing all the relevant facts, would harbor doubts about the judge’s impartiality.” 14

 “Section 455 does not require recusal based only on assumptions about a judge’s beliefs that are

 not substantiated by the facts of record.” 15 “There is as much obligation for a judge not to recuse

 when there is no occasion for him to do so as there is for him to do so when there is.” 16 As for




 11
   The court notes that in addition to the grounds for disqualification set forth in § 455(a), there
 are additional grounds for disqualification under § 455(b). Because Ms. Zemaitiene’s motion
 does not cite to or rely upon § 455(b), the court will not address the grounds set forth in that
 section.
 12
      Willner v. Univ. of Kan., 848 F.2d 1023, 1028 (10th Cir. 1988).
 13
      United States v. Pearson, 203 F.3d 1243, 1276 (10th Cir. 2000).
 14
    Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987) (per curiam); see also In re McCarthey,
 368 F.3d 1266, 1269 (10th Cir. 2004) (“Section 455 contains an objective standard:
 disqualification is appropriate only where the reasonable person, were he to know all the
 circumstances, would harbor doubts about the judge’s impartiality.”).
 15
   In re McCarthey, 368 F.3d at 1269-70; see also Hinman, 831 F.2d at 939 (“A judge should not
 recuse himself on unsupported, irrational, or highly tenuous speculation.”).
 16
      Hinman, 831 F.2d at 939.

                                                    4
Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1205 Page 5 of 6




 Ms. Zemaitiene’s specific claim of bias here, “courts have consistently held that membership in a

 church does not create sufficient appearance of bias to require recusal.” 17

        Under those principles, Ms. Zemaitiene’s motion fails for two reasons. First, it was not

 timely filed. Second, even if it were timely filed, Ms. Zemaitiene’s asserted basis for

 disqualification fails on the merits. The court addresses each reason below.

        First, Ms. Zemaitiene’s motion was not timely filed. Tenth Circuit precedent dictates that

 a party moving for disqualification must act promptly once she knows of the facts that are the

 basis of her motion because “[a] promptly filed motion conserves judicial resources and

 alleviates the concern that it is motivated by adverse rulings or an attempt to manipulate the

 judicial process.” 18 Ms. Zemaitiene’s motion was filed nearly one year after the referral of this

 action was reassigned to the undersigned. Importantly, Ms. Zemaitiene does not allege that she

 only recently learned of the undersigned’s church membership. In fact, she provides no

 argument at all concerning the timing of her motion. Thus, Ms. Zemaitiene’s delay, by itself, is

 fatal to her motion.

        Second, even if Ms. Zemaitiene’s motion were timely filed, it fails on the merits. Ms.

 Zemaitiene’s sole argument in support of her motion is the undersigned’s church membership,




 17
   Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 660 (10th Cir. 2002) (citing
 cases); see also In re McCarthey, 368 F.3d at 1270 (holding that “merely because” a judge
 “belongs to and contributes to” The Church of Jesus Christ of Latter-day Saints “would never be
 enough to disqualify him”).
 18
  Pearson, 203 F.3d at 1276; see also Willner, 848 F.2d at 1029 (“Granting a motion to recuse
 many months after an action has been filed wastes judicial resources and encourages
 manipulation of the judicial process.”).

                                                  5
Case 2:17-cv-00007-DAK-JCB Document 109 Filed 05/25/21 PageID.1206 Page 6 of 6




 which the Tenth Circuit has squarely rejected as a basis for disqualification. 19 For those reasons,

 the court denies Ms. Zemaitiene’s motion.

                                               ORDER

           Based upon the foregoing, IT IS HEREBY ORDERED that Ms. Zemaitiene’s motion for

 recusal of the undersigned 20 is DENIED.

           IT IS SO ORDERED.

           DATED May 25, 2021.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge




 19
      In re McCarthey, 368 F.3d at 1270; Bryce, 289 F.3d at 660.
 20
      ECF No. 106.

                                                  6
